Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 9/10/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 9/10/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/10/2020 and 1/5/2022 have been considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Yun (US # 20200273501) teaches a semiconductor memory device comprising:
a first semiconductor layer (WS, the bottom half) extending in a first direction (X);
a second semiconductor layer (WS, top half) stacked above the first semiconductor layer in a second direction (Z) intersecting the first direction, the second semiconductor layer extending in the first direction (shown); and
a first conductive layer (WLC) intersecting the first semiconductor layer and the second semiconductor layer and extending in the second direction (Z), wherein the first conductive layer includes a first portion  (bottom half) intersecting the first semiconductor layer (shown) and a second portion  (top half) intersecting the second semiconductor layer (shown), a first width (bottom half) of the first portion in the first direction is smaller than a second width (bottom half) of the second portion in the first direction (shown in Fig. 3).

Although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a first thickness of the first semiconductor layer in the second direction is larger than a second thickness of the second semiconductor layer in the second direction.

	Regarding Claim 8, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein a first distance between the first conductive layer and the second conductive layer at a position intersecting the first semiconductor layer is larger than a second distance between the first conductive layer and the second conductive layer at a position intersecting the second semiconductor layer, and a first thickness of the first semiconductor layer in the second direction is larger than a second thickness of the second semiconductor layer in the second direction.

Regarding Claim 15, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including where a first width of the first portion in the first direction is L1, a second width of the second portion in the first direction is L2, a length of the first semiconductor layer in a third direction intersecting the first direction and the second direction is P1, and a length of the second semiconductor layer in the third direction is P2, L1/P1 < L2/P2 is satisfied, and a first thickness of the first semiconductor layer in the second direction is larger than a second thickness of the second semiconductor layer in the second direction.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899